Citation Nr: 1329460	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  08-08 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a higher initial disability rating for 
posttraumatic stress disorder (PTSD), currently rated as 50 
percent disabling effective September 16, 1993 and 70 
percent beginning November 3, 2009. 

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel





INTRODUCTION

The Veteran had active service from April 1968 to April 
1970.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  This RO decision 
implemented the Board's May 2006 service connection grant 
for PTSD and assigned a 50 percent disability evaluation 
beginning September 16, 1993.  TDIU was subsequently denied 
in a rating decision dated March 2007. 

The Veteran had a September 1996 RO hearing.  A hearing 
transcript is of record. 

The Board remanded the appeal in April 2012 and found the 
claim of entitlement to total disability rating based upon 
individual unemployability (TDIU) benefits was also on 
appeal for the entire claims period.  Roberson v. Principi, 
251 F.3d 1378, 1384 (2001); Rice v. Shinseki, 22 Vet. App. 
447 (2009).  As explained below, the favorable action taken 
in the instant decision renders this issue moot.  It is 
removed as a separate issue on the title page.  

In November 2012, the RO awarded a 70 percent rating 
beginning November 3, 2009.  As a total schedular rating is 
available, the issue remains on appeal.   

A review of the Veteran's Virtual VA electronic folder shows 
that updated VAMC treatment records were obtained.  The 
RO/AMC considered these newly generated records in the April 
2013 Supplemental Statement of the Case. 


FINDINGS OF FACT

1.  The Veteran filed his current claim on September 16, 
1993.

2.  The Veteran has been incapable of gainful employment 
throughout the entire claims period due to service connected 
PTSD and related psychiatric symptoms. 


CONCLUSION OF LAW

The criteria for a total rating for service connected PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, Diagnostic Codes 9411 (November 7, 1996) 
and 9411 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Briefly, the Board notes its duty to notify and assist.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 
& Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2012).  However, given the fully favorable determination in 
the instant decision, no further discussion of VA's duty to 
notify and assist is necessary.  

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2012).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2012).  After consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran. 38 C.F.R. § 4.3 (2012).  A Veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1 (2012); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Because the Veteran is challenging the initially assigned 
disability rating, it has been in continuous appellate 
status since the original assignment of service connection.  
The evidence to be considered includes all evidence 
proffered in support of the original claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The Veteran's PTSD is currently rated under Diagnostic Code 
(DC) 9411.  During the pendency of this appeal, the rating 
criteria for evaluating mental disorders were amended 
(effective November 7, 1996).  Where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether application of the 
revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or 
benefits the claimant had prior to enactment of the new 
rule.  VAOPGCPREC 07-03.  However, if the revised version of 
the regulation is more favorable, the implementation of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier 
than the effective date of that change.  If the former 
version is more favorable, VA can apply the earlier version 
of the regulation for the period prior to, and from, the 
effective date of the change.  38 U.S.C.A. § 5110 (West 
2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Here as detailed below, the Veteran met the total (100 
percent) rating criteria under the old schedular rating 
criteria for the entire claims period.  

The "old" DC 9411 provided that a 100 percent evaluation 
required that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there was totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior; and that the individual was thereby demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
DC 9411 (1996).  Of critical importance, the Court has 
accepted the VA Secretary's determination that each criteria 
for a 100 percent rating under 38 C.F.R. § 4.132 was an 
independent basis for awarding a total rating.  Johnson v. 
Brown, 7 Vet. App. 95, 97- 99 (1994). 
 
As a total rating is being granted pursuant to the old 
regulations, further discussion of the amended rating 
criteria is not necessary.  

For historical purposes, the Board granted service 
connection for PTSD in a May 2006 decision.  The decision 
determined that the Veteran was shown to have combat service 
in Vietnam and currently had a PTSD diagnosis relating to 
combat stressors.  The RO implemented the Board's grant in 
the June 2006 rating decision that is the subject of the 
current appeal.  

VA treatment records from January 1973 reflect that the 
Veteran was recently married and had an infant son.  He left 
his job as an automobile mechanic due to "uncontrollable 
nervousness."  In August 1972, he was assessed as having a 
mild anxiety reaction.  He continued to be unemployed and 
received a Social Security Administration (SSA) pension.  
Mental status examination showed the Veteran to be very 
restless, impatient, irritable, and distressed over his 
recent unemployment.  He was verbally and physically abusive 
towards his wife.  He had crying spells, mood lability, and 
auditory hallucinations.  The examiner diagnosed 
schizophrenic reaction, undifferentiated type.     

In September 1993, a private psychiatric examination showed 
that the Veteran was chronically unemployed.  He had 
difficulties "getting along" with his superiors due to 
intrusive Vietnam memories and related sleeping 
difficulties.  Although he described himself in usually 
"good spirits" he admitted that he occasionally felts like 
attacking someone.  Notably, he physically attacked a lady.  
He described having "spellbinding" hallucinations related to 
violence or Vietnam.  He had severe anxiety attacks.  Mental 
status examination showed him to be cooperative and present 
with an appropriate appearance.  His facial expressions 
reflected sadness and anxiety which added to his psychomotor 
agitation.  He had intrusive thoughts about his Vietnam 
experiences and identified memory triggers.  However, he 
denied hallucinations or delusion.  The examiner reported 
that the Veteran was generally lucid and had good knowledge.  
However, he observed transportation and concentration 
problems in his immediate memory.  The examiner diagnosed 
PTSD and associated severe anxiety.  

The Veteran had a VA psychiatric examination in August 1994.  
He stated that he had a difficult transition after service.  
He was chronically unemployed and received SSA disability 
benefits.  He had anger outbursts and had been taken to the 
police stations on occasion, but was never arrested.  He 
occasionally had auditory hallucinations.  Mental status 
examination showed the Veteran to present well.  He did not 
display a thought disorder, but had floating anxiety.  His 
memory was preserved.  The examiners noted his auditory 
hallucination reports, but declined to characterize it as 
delusional or hallucinating.  They noted that "[the Veteran] 
seems to tolerate little."  They diagnosed dysthymia with 
strong anxiety features and schizophrenia by record.  
Although a GAF score was not given, they characterized his 
"highest level of adaptive functioning" as fair to poor.  

VA treatment records from August 1993 through 1996 reflect 
that the Veteran had periodic mental health treatment and 
received psychiatric medication.  

The Veteran had a September 1996 RO hearing.  He declined to 
provide testimony, but his treating physician (Dr. R.G.) 
reported on his behalf.  Although his reports focused 
primarily on supporting a PTSD diagnosis, Dr. R.G. provided 
some description of the Veteran's current symptoms.  He 
reported that the Veteran did not have psychosis or 
schizophrenic type symptoms.  He described the Veteran as 
having moderate depression symptoms with severe acute 
episodes.  

In April 1997, the Veteran's treating physician provided a 
description of treatment to SSA.  He had been treating the 
Veteran since August 1993.  The Veteran's initial complaints 
were about sleep disturbances, violent ideations, fear of 
war and violent movies, hypnogogic hallucinations with 
references to the war or Vietnam memories.  The Veteran 
lived with his wife and children.  He stated that after his 
mother's death he developed homicidal ideas.  He had 
generalized fear and could not be left alone.  He had 
individual and family therapy, pharmacotherapy, group 
therapy, and marital therapy.  The physician commented that 
the Veteran functions regularly with use of medication; 
however he had episodes of aggression towards his sons and 
wife.  The Veteran acknowledged losing control.  The 
physician noted that the Veteran was causing unspecified 
problems with his neighbors.  

The Veteran also had an April 1997 SSA psychiatric 
examination.  The examiner noted that the Veteran had been 
recognized by SSA as "disabled due to an emotional 
condition" since 1971.  The Veteran denied any changes in 
his symptomatology since service.  He believed his overall 
emotional condition had worsened after the recent death of 
his mother.  Currently, he was in a depressive state with 
accompanying insomnia, lethargy, crying spells, 
indecisiveness, isolative behavior, auditory hallucinations, 
and irritability.  He continued mental health treatment and 
medication.  He denied any history of inpatient treatment or 
substance abuse.  He currently lived with his wife.  He felt 
very poorly since his mother's death.  He endorsed feelings 
of suicide ideation, but denied intent citing his marital 
relationship.  He denied any recreational or community 
activities.  Mental status examination showed him to have an 
appropriate appearance.  He exhibited psychomotor 
retardation and cried.  He displayed a facial expression of 
severe depression.  His thought pattern was coherent, 
logical, and relevant.  He had suicidal ruminations, but 
denied homicidal ideas.  He had poor immediate and short 
term memory from rote memory testing.  The examiner 
characterized the Veteran's judgment as poor, but his 
introspection capacity as good.  He diagnosed severe major 
depression with psychotic features.  He listed the Veteran's 
prognosis as poor and commented that the Veteran was unable 
to manage his resources.  

The Veteran had a VA PTSD examination in June 1997.  He 
reported that he lived with his wife and adult son.  He 
exclusively had outpatient psychiatric treatment.  He 
reported episodes characterized by hyperactivity, 
restlessness, anxiety, and aggression.  He primarily had 
verbal aggression, but recalled instances where he was 
physically aggressive with his wife and children.  He 
reported trying to control himself to avoid inpatient 
treatment.  He noted anxiety attacks accompanied by 
shortness of breath and chest pain.  He occasionally was 
taken to the hospital for his anxiety attacks and treated 
with tranquilizers.  Mental status examination showed the 
Veteran to be adequately groomed.  He was initially 
hyperactive, anxiety and defensive at the beginning of the 
interview, but later became more cooperative.  He was 
greatly affected by his mother's recent unexpected death.  
He had crying spells while talking about it.  He exhibited 
anxiety with psychomotor retardation.  He was irritable.  He 
described feeling helpless because of his inability to 
control his behavior.  He did not report hallucinations or 
delusions.  His mood was very anxious and somewhat 
depressed.  Judgment was fair and insight was superficial.  
The examiner diagnosed generalized anxiety disorder, chronic 
with depression.  She assigned a GAF of 50 to 55.  

In April 1999, the Veteran reported that he had been in 
psychiatric treatment since separation.  He alluded to 
unspecified intrusive memories of Vietnam that were related 
to his depression.  

In January 2000, the Veteran stated that he had many intense 
intrusive thoughts from his Vietnam experiences.  His wife 
reported that the Veteran returned from Vietnam with many 
psychological problems.  His PTSD symptoms interfered with 
his relationship with his sons.

In December 2003, the Veteran's younger son submitted a 
statement.  He described the Veteran "as easily depressed 
and changes his mood with everybody."  His mental state 
became more complicated when he developed additional medical 
problems.  The Veteran's older son provided a similar 
report.  

In November 2004, two VA examiners opined that the Veteran 
did not have PTSD based upon review of his medical history 
and prior clinical interviews.  They primarily based their 
opinion on the absence of any detailed narrative given by 
the Veteran about a combat stressor.  

VA mental health clinic (MHC) records from 2003 through 2006 
reflect that the Veteran presented with a depressed affect 
and near tearful.  He denied homicidal or suicidal 
ideations.  His concentration was poor and he had 
superficial insight.  

VA treatment records from January and March 2006 reflect 
that the Veteran had cognitive problems without a known 
etiology.  

In January 2007, the Veteran had a brief psychiatric 
admission.  He reported having auditory and visual 
hallucinations encouraging violence.  The Veteran had 
suicide ideations and feared losing control of his emotions.  
He cited a recent instance where he grabbed his wife by the 
neck and threatened to choke her.  

Later in January 2007, the Veteran had a VA PTSD 
examination.  The Veteran reported having severe depressive 
episodes with crying spells on a daily basis.  He had 
suicide ideations and sleep disturbances.  All of these 
symptoms were long standing.  He reported that they improved 
with medication.  He continued to live with his wife.  He 
denied having any friends.  Mental status examination showed 
him to have a clean appearance.  His speech was spontaneous 
and he was cooperative.  He displayed a constricted affect 
and dysphoric mood.  Thought process and content were 
unremarkable.  Delusions or hallucinations were not found.  
Similarly, panic attacks, obsessive/ritualistic behaviors, 
homicidal thoughts, and suicidal thoughts were not observed.  
The examiner assessed his impulse control as good.  Memory 
was normal.  However, the examiner later noted suicidal 
ideations as associated PTSD.  She diagnosed PTSD and listed 
a GAF of 60.  She did not find total social and occupational 
impairment.  She stated that his PTSD symptoms are 
controlled with continuous medication.  She further 
commented that the Veteran's ability to work is "seriously 
compromised" due to lack of occupational related skills.  

VA treatment records from 2007 show that the Veteran 
regularly sought VA MHC treatment.  His general symptoms 
included irritability, crying spells, anxiety, and 
depression.  On numerous reports, his GAF was listed as 55.  
Notably, an August 2007 entry was positive for suicide 
ideation.  

In March 2008, the Veteran's wife reported that the Veteran 
has been completely disabled since 1972 due to PTSD.  He 
repeatedly had suicidal and violent ideations for many 
years.  His PTSD disability picture had been complicated by 
the development of additional physical disabilities.  

In April 2008, the Veteran reported having passive homicidal 
and suicidal ideations.  He worried that if he discontinued 
his medication, he might act on these ideations.   

In March and October 2008, the Veteran had inpatient 
treatment for stabilization from suicidal behaviors.  Both 
episodes were triggered by domestic stressors.  

The Veteran had a VA PTSD examination in November 2009.  The 
PTSD symptoms consisted of moderate concentration 
difficulties, severe irritability, and moderate sleeping 
difficulties.  He had occasional suicide ideation over the 
past several years.  He reported having a good relationship 
with his wife and children.  Mental status examination 
showed him to present with a clean appearance and 
cooperative behavior.  His speech was spontaneous, but 
psychomotor activity was noted to be restless.  He displayed 
a constricted affect and depressed mood.  Attention was 
intact and he was fully oriented.  Thought process and 
content was unremarkable.  He did not experience delusions 
or hallucinations.  He denied suicidal or homicidal 
thoughts.  The examiner assessed impulse control as fair.  
She noted his recent memory was normal, but immediately 
memory was mildly impaired.  She diagnosed PTSD and listed a 
GAF of 57.  She listed his prognosis as guarded.  She did 
not find total social and occupational impairment, but noted 
that there were deficiencies in family relationships and 
work.  She cited his mood instability and irritability.  

VA treatment records from 2011 and 2012 show the Veteran 
generally denying suicide ideation, but endorsing auditory 
hallucinations.  He had memory problems.  GAFs ranged from 
55-60.  

Notably, the Veteran had another inpatient admission for 
stabilization from suicidal behaviors in April 2012.  The 
episode was triggered by marital problems and learning about 
a critical injury sustained by his cousin.  

In February 2013, VA reexamined the Veteran to assess any 
changes in his PTSD symptomatology.  The examiner assessed 
the Veteran as having PTSD with a GAF of 60.  She believed 
his symptoms were productive of occupational and social 
impairment with reduced reliability and productivity.  She 
noted the Veteran had a depressed mood and anxiety.  He also 
had recurrent and intrusive memories about Vietnam, avoidant 
behaviors, sleep difficulties, exaggerated startle response.  
He was currently more anxious than usual due to upcoming 
surgery.  She believed his PTSD was controlled with 
medication and assessed his symptoms as moderate.  Regarding 
employability, she reported that the Veteran presented as 
coherent, logical, and relevant during clinical interview.  
She opined that the Veteran did not have a decrease in 
functionality since the November 2009 VA examination.  Since 
the Veteran had not been employed in 40 years, his 
employability capabilities were limited due to absence of 
skills.  She believed his PTSD would not preclude a part 
time, repetitive, or stressless job.  

In April 2013, the Veteran's wife reported that the 
Veteran's irritability resulted in mistreatment of her and 
their children for many years.  He had numerous suicide 
ideations and several episodes resulting in inpatient 
treatment.  He had numerous additional medical conditions 
and was losing his memory.  

The Veteran contends a higher rating is warranted.  His 
initial PTSD rating is 50 percent disabling effective 
September 16, 1993 and 70 percent beginning November 3, 
2009.  As explained below, the Board finds that total rating 
is warranted beginning September 16, 1993 based upon 
inability to obtain or retain employment.  Johnson, 7 Vet. 
App. at 97; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 4.132, DC 
9411 (1996).

The Veteran has had longstanding psychiatric treatment.  His 
psychiatric symptoms have not always been characterized as 
PTSD.  (See VA treatment records from January 1973; VA 
examination reports from August 1994, June 1997 and November 
2004).  However, no clinician has provided an adequate basis 
to distinguish the non-PTSD symptoms as a wholly separate 
psychiatric disorder.  When service and non-service symptoms 
are indistinguishable, all such symptoms will be attributed 
to the service connected disability.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  

From the beginning of the claims period, the Veteran has 
demonstrated PTSD or related psychiatric symptoms productive 
of total occupational impairment.  Since approximately 1971, 
SSA recognized him as disabled due to his psychiatric 
disability.  He has remained chronically unemployed 
throughout the claims period because of his various 
psychiatric symptoms.  (Compare June 1997 and January 2007 
VA examinations).  He had inpatient treatment in January 
2007, March 2008, October 2008, and April 2012 for suicidal 
stabilization.  

Nonetheless, VA examiners on occasion have characterized the 
Veteran's overall disability picture as moderate and the 
February 2013 examiner even suggested modified employment 
was possible.  (VA examination reports from January 2007 and 
February 2013).  The Board disagrees.  Although the Veteran 
has exhibited some periods of relatively stable psychiatric 
symptoms, his April 2012 inpatient treatment suggests that 
severe symptoms persist.  (See CAPRI VA treatment records 
from May 2011 to February 2013).  Overall, his PTSD symptoms 
continue to be productive of deficiencies in occupational 
function which would preclude gainful employment.  See id.  

In other words, the overall PTSD disability picture has not 
appreciably improved from the symptoms demonstrated in 
middle 1990s and does not suggest he is capable of sustained 
gainful employment.  For these reasons, a total rating is 
granted beginning September 16, 1993 based upon inability to 
obtain or retain employment due to service connected PTSD 
symptoms.  Johnson, 7 Vet. App. at 97; Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 4.132, DC 9411 (1996).  

Extraschedular considerations

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board finds that the severity of the 
Veteran's service-connected PTSD is fully contemplated by 
the rating criteria regardless of whether such symptoms are 
considered as part of an individual disability or based upon 
the combined effects of all service connected disabilities.  
Mittleider, 11 Vet. App. at 181.  The symptoms are 
productive of labile mood, irritability, and hallucinations, 
among others and result in total occupational impairment.  
The degree of disability exhibited for PTSD is contemplated 
by the rating schedule as a total schedular rating is given.  
Thus, the Board finds that the threshold test is not met for 
referral for extraschedular consideration for the Veteran's 
initial increased rating claim.  38 C.F.R. § 4.16(b); Thun 
v. Peake, 22 Vet. App. 111 (2008).

TDIU 

A TDIU is provided where the combined schedular evaluation 
for service connected diseases and disabilities is less than 
total, or 100 percent.  38 C.F.R. § 4.16(a).  Here, the 
Veteran has been in receipt of a total disability (100 
percent) rating beginning on the date of his service 
connection claim for PTSD.  

VA had previously determined that a TDIU is considered a 
lesser benefit than the 100 percent rating, and the grant of 
a 100 percent rating would render moot the issue of 
entitlement to a TDIU for the period when the 100 percent 
rating is in effect.  VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 
(1999); DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 
-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. 
Reg. 52375 (1999)).  However, in Bradley v. Peake, 22 Vet. 
App. 280, 294 (2008), the Court held that VA must still 
consider a TDIU claim despite a total disability rating 
being in effect in order to determine the Veteran's 
eligibility for SMC under section 1114(s).  38 U.S.C.A. 
§ 1114(s).  

Unlike Bradley, the Veteran's other service connected 
disability is a single non-psychiatric disability rated as 
totally disabling since its effective date.  The Veteran is 
not eligible for TDIU given his total disability ratings.  
For these reasons, the Board considers entitlement to TDIU 
to be moot.  Id.; see also DVA Sum. Op. Gen. Counsel Prec., 
75 Fed. Reg. 11229 -04 (March 10, 2010) (withdrawing 
VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999)); See also 
Johnson, 7 Vet. App. at 97- 99 (indicating the former 38 CFR 
4.16(c) was superfluous in light of the fact that, whenever 
unemployability was caused solely by a service-connected 
mental disorder, regardless of its then current disability 
rating, a 100 percent schedular rating was warranted under 
the former 38 C.F.R. § 4.132).


ORDER

A total initial disability rating for service connected PTSD 
is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


